Citation Nr: 1707575	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  12-09 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Navy from January 1969 to October 1970.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision of the Houston, Texas, Regional Office (RO). In September 2013, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record. In June 2014, the Board remanded the appeal to the RO for additional action.


FINDING OF FACT

Posttraumatic stress disorder (PTSD) originated during service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.326(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 38 C.F.R. § 3.304(f).

The Veteran served aboard the U.S.S. Tombigbee which included service in the inland waterways of the Republic of Vietnam.

The Veteran has reported an in-service stressor of seeing sparks near a fuel hose when his ship was refueling a barge in Vietnam and thinking their ship was going to explode. The barge they were refueling had punctured a hole in their ship. His ship had to go to the Philippines for repair and, while there, they encountered a typhoon, which he reported as another stressor. Both of these stressors have been verified by VA. The Veteran also reported stressors consistent with service in Vietnam, including using M16s and grenades to kill Viet Cong members who were in the water and seeing the dead bodies floating.

The record reflects that the Veteran has been diagnosed by a VA psychologist with PTSD caused by in-service stressors and has been undergoing treatment for the disorder since April 2010. In an April 2012 letter, the VA psychologist wrote that she had been treating him for PTSD due to his Vietnam experiences, particularly the explosion he experienced aboard the U.S.S. Tombigbee. She noted that his spouse's death "did not cause his PTSD, instead it complicated his already existing PTSD that originated in Vietnam."

In January 2012, the Veteran was afforded a VA PTSD examination. He was diagnosed with anxiety disorder NOS with PTSD features and panic disorder. The examiner opined that the Veteran's "Anxiety Disorder NOS with PTSD features is largely related to his wife's suicide and secondarily related to his military service experiences. His military-related symptoms had largely resolved, but started up when he recently came under more stress related to health problems." The examiner stated that the Veteran's claimed stressors were not related to his fear of hostile military or terrorist activity. As this examiner failed to discuss that the Veteran's VA treating psychologist had diagnosed him with PTSD caused by in-service stressors and to explain why her diagnosis conflicted with that of the treating psychologist, this opinion is of low probative value.

In May 2016, the Veteran was afforded another VA examination. This examiner stated that the Veteran had never been diagnosed with PTSD, but that he had a diagnosis of Unspecified Anxiety Disorder. She opined that his anxiety disorder was not caused by service as he first sought psychiatric treatment in 2009, many years after service. In an October 2016 addendum opinion, the examiner dismissed the opinion of the Veteran's VA treating psychologist by saying "she believes that the Veteran's PTSD was caused by Vietnam and exacerbated by his wife's suicide. There is no information provided to substantiate this claim." In formulating this opinion, the VA examiner clearly only read the VA psychologist's opinion letter and not the many years of VA psychiatric treatment records. As a lack of treatment is not indicative of whether the Veteran's disorder was caused by service and the examiner clearly did not review the Veteran's complete file, this opinion is of low probative value. 

The evidence is at least in equipoise as to whether the Veteran's PTSD was caused by service. In cases such as these, the benefit-of-the-doubt rule, codified at 38 U.S.C.A. § 5107 provides that:

The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 

The implementing regulation at 38 C.F.R. § 3.102 restates the provision in terms of "reasonable doubt." 

Evidence is in "approximate balance" when the evidence in favor or and opposing the veteran's claim is found to be almost exactly or nearly equal. The statutory benefit of the doubt rule applies when the factfinder determines that the positive and negative evidence relating to a veteran's claim are "nearly equal," thus rendering any determination on the merits "too close to call." Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001). 

Because the evidence in this case is at least in equipoise with regard to the cause of the Veteran's PTSD, service connection is warranted and the claim is granted.




ORDER

Service connection for PTSD is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


